DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Che-Yang Chen on 02/02/2021. The application has been amended as follows:
Page 4, lines 15-16 of the specification which reads “the support of multiple ribs 321, wherein gaps 322 are formed between the ribs 321” to be amended to read --the support of multiple first spokes 321, wherein gaps 322 are formed between the first spokes 321--. 
Page 5, lines 1-2 of the specification which reads “the support of multiple ribs 402” to be amended to read --the support of multiple spokes 402--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773